Citation Nr: 1515609	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a sleep disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella (right knee disability).

5. Entitlement to an initial compensable rating for left knee chondromalacia patella (left knee disability).

6. Entitlement to total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Charles E. Lusk, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified before the undersigned in an August 2014 hearing.  A hearing transcript was associated with the claims file and reviewed.

Although the substantive appeal submitted in May 2014 was untimely with respect to the knee claims, these issues were certified to the Board and thus an expectation was created that they were in appellate status.  Accordingly, the Board takes jurisdiction of such claims, noting that the timeliness of a substantive appeal may be waived as it is non-jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Beryle v. Brown, 9 Vet. App. 24, 28 (1996). 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and low back disability, increased initial ratings for the knees, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The evidence does not show a current, sleep disorder independent of the disability picture associated with his psychiatric disorders.


CONCLUSION OF LAW

The criteria for service connection for a sleep disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2013, prior to adjudication of her claim for sleep disability, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  Social Security Administration (SSA) records are not relevant with respect to the sleep disorder claim because the Veteran's representative noted at the August 2014 hearing that the Veteran received SSA benefits for her back, not sleep disorder.  See Golz v. Shinseki, 590 F.3d 1317, 1321-22 (2010).  VA is not required to provide an examination for the sleep claim because the evidence does not show a current independent disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board carefully reviewed the record and determines no additional development is required.   

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses; however, she is not competent to diagnose a sleep disorder as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as her statements were detailed and consistent.

Based on a review of the evidence, the Board finds that the criteria for service connection for a sleep disorder have not been met, because the evidence does not show a current, independent disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

VA and private medical records do not show diagnosis of or treatment for an independent sleep disorder.  Similarly, the Veteran has not reported a separate diagnosis of sleep disorder.  Instead, medical records classify symptoms of sleep problems as a component of the Veteran's acquired psychiatric disorder.  The July 2013 VA examiner collected evidence of the Veteran's sleep problems as part of the mental health evaluation.  Further, in the Board hearing, the Veteran reported the onset of sleep problems directly after a mental health stressor event.  Therefore, the greater weight of the evidence shows that sleep problems are a symptom of the Veteran's acquired psychiatric disorder and not an independently diagnosed disability.  With no current disability, service connection for a sleep disorder has not been shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.

The Veteran's claim for an acquired psychiatric disorder is remanded for further development.  Any related symptoms of sleep problems will be rated if that claim is service-connected.  See Mittleider v. West, 11 Vet. App. 181 (1998).      


ORDER

Service connection for a sleep disorder is denied.


REMAND

Additional development is needed for the acquired psychiatric disorder, low back, and knee disabilities.  First, the claims file includes February 2011 limited records of an on-going Social Security Administration claim, but at the 2014 hearing, the Veteran's representative indicated that the Veteran was currently receiving SSA benefits.  Any outstanding records should be associated with the claims file. 

Second, the Veteran reported the date and location of a stressor that has not been developed by VA and should be.  Additionally, the July 2013 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Specifically, the examiner found that the Veteran exhibited only one symptom in the C and D criteria categories, which require three and two symptoms, respectively, to establish PTSD.  The examiner diagnosed depressive disorder and gave a negative opinion on a relationship to service.  The July 2013 opinion is inadequate because the examiner was not able to consider the Veteran's hearing testimony of continuous symptoms and treatment for depression in the 1980s.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   In July 2014, a VA treating psychologist noted that the Veteran had PTSD from violent, traumatic rape in the military.  While giving a positive conclusion, the July 2014 treatment record is inadequate because the psychologist did not discuss the DSM-IV criteria or provide supporting rationale for the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. §§ 3.304(f), 4.125.  As such, an adequate nexus opinion on an acquired psychiatric disorder is needed.

Third, the April 2012 VA examiner concluded that the low back disability was not related to service but was unable to consider the Veteran's report of spinal injections in the 1980s.  That opinion was similarly inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 295.

Finally, private treatment dated in September 2014 shows osteoarthritis in the knees, a torn ACL in the right knee, and more severe limitation of motion.  An additional examination is needed to determine the current level of disability associated with chondromalacia patella in the knees.  The claim for TDIU is inexplicably intertwined with the claim for increased ratings for the knees and also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding SSA records.

2. Request information from the Joint Services Records Research Center or another appropriate facility to corroborate the Veteran's report of a fellow soldier's death during a grenade training exercise in May or June 1979 at Fort Leonard Wood, MO.  Include a copy of the request and response in the claims file.

3. Then, schedule the Veteran for a mental health examination and forward the claims file to the examiner.  The examiner should address the following:

a. For what diagnosis(es) does the Veteran qualify under the DSM-IV criteria?

b. Are any diagnosed acquired psychiatric disorders, including depression diagnosed in the July 2013 examination, at least as likely as not related to in-service stressors/traumas?
 
Please consider all lay and medical evidence, including the Veteran's reports of continuous depression symptoms and treatment for depression in the 1980s.  Moreover, the Veteran's statements as to the occurrence of an in-service sexual assault are deemed credible and such statements should be accepted as fact by the examiner.  Provide an explanation and supporting rationale for any conclusion reached.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

4. After completing (1) above, forward the claims file to the April 2012 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion with respect to the low back disability.

a. Is the Veteran's current low back disability at least as likely as not related to reports of back pain in May 1979, June 1979, and October 1980 service treatment records and the reported injury during the sexual assault?

Please consider all lay and medical evidence, including the Veteran's reports of continuous low back pain, a reported spinal injection in the 1980s, and a fall and injury documented in 2004 treatment.  Provide an explanation and supporting rationale for any conclusion.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

5. Schedule the Veteran for a VA examination on her knees and forward the claims file.  The examiner should address the following: Measure and record the current level of disability in the Veteran's knees.  Range of motion testing should be conducted, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  The Veteran reported flare-ups when climbing stairs and that her knees locked up after being in the same position too long.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of the April 2012 VA examination.

6. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


